  Case 1:20-cv-02014-TWP-MPB 29D03-2005-CT-003341
                              Document 1-2 Filed 07/31/20 Page 1 of 3 PageID   #: 6
                                                                          Filed: 5/11/2020 11:29 PM
                                                                                                                                         Clerk
                                                        Hamilton Superior Court 3                                     Hamilton County, Indiana




STATE OF INDIANA                                  )                   IN     THE HAMILTON                            COURT
                                                      SS:
COUNTY OF HAMILTON                                g                   CAUSE NO.

VALERIE JONES

          VS.

BLACKSTONE CLINTON, LLC
d/b/a    Outback Steakhouse


                                            COMPLAINT FOR DAMAGES

          Comes now the plaintiff,             Valerie Jones, by counsel,            Ken Nunn Law Ofﬁce, and          for
cause 0f action against the defendant, Blackstone Clinton,                          LLC   d/b/a     Outback Steakhouse,
alleges   and       says:


          1.          That on or about November 26, 2019, the                   plaintiff,   Valerie Jones,    was a customer
     Outback Steakhouse restaurant located
at the                                                           at   10220 North Michigan Road             in Carmel,
Hamilton County, Indiana.


          2.          That on or about November 26, 2019, the                   plaintiff,   Valerie Jones, slipped and      fell

on the    slick     ﬂoor    at said location,    causing the plaintiff to suffer serious injuries.


          3.          That    it   was   the duty of the defendant to use ordinary care and diligence to keep
and maintain the said premises in a condition reasonably safe for its intended uses and free
from all defects and conditions Which would render the premises dangerous and unsafe for
plaintiff, 0r present          an unreasonable risk of harm t0 plaintiff in her lawful use 0f same.


          4.          That    it   was   the duty of the defendant t0 exercise reasonable care to protect
plaintiff,     by   inspection and other afﬁrmative acts, from the danger of reasonably foreseeable
injury occurring            from reasonably foreseeable use 0f said premises.


          5.          That    it   was   the duty 0f the defendant t0 have available sufﬁcient personnel and
equipment       to properly inspect          and maintain the aforesaid premises in a condition reasonably
safe for plaintiff and free              from defects and conditions rendering the premises unsafe.

          6.          That    it   was   the duty of the defendant t0         warn   plaintiff 0f the    dangerous and
unsafe condition existing 0n said premises.


          7.          That the defendant knew 0r should have                   known 0f the unreasonable         risk 0f
danger t0 the plaintiff but failed either t0 discover                   it   0r t0 correct   it   after discovery.
 Case 1:20-cv-02014-TWP-MPB Document 1-2 Filed 07/31/20 Page 2 of 3 PageID #: 7



                                                         -2-




       8.     That the   fall   and resultant permanent                 0f plaintiff were caused by the
                                                                 injuries
negligence of the defendant      Who     failed to utilize    reasonable care in the inspection and
maintenance 0f said premises.


       9.     That the aforesaid acts of negligence on the part of the defendant were the
proximate cause 0f the injuries sustained by the          plaintiff.



       10.    That the plaintiff has incurred medical expenses and other special expenses, and
will incur future medical expenses, 10st           wages and other      special expenses, as a direct   and
proximate result 0f defendant's negligence.


       WHEREFORE, the plaintiff demands judgment against the                        defendant for permanent
injuries in a reasonable   amount       t0   be determined     at the trial   0f this cause, for medical expenses
and other special expenses, for future medical expenses,                lost   wages and other   special expenses,
court costs, and all other proper relief in the premises.


                                             KEN NUNN LAW OFFICE


                                             BY:    s/Bradford J. Smith
                                                    Bradford     J.   Smith, #22783-47
                                                    KEN NUNN LAW OFFICE
                                                    104 South Franklin Road
                                                    Bloomington, IN 47404
                                                    Phone: (812) 332-9451
                                                    Fax: (812) 331-5321
                                                    E-mail:    brads@kennunn.com



                                   REQUEST FOR TRIAL BY JURY

       Comes now the       plaintiff,   by counsel, Ken Nunn Law Ofﬁce, and requests                that this


matter be tried by jury pursuant t0 Trial Rule 38.
 Case 1:20-cv-02014-TWP-MPB Document 1-2 Filed 07/31/20 Page 3 of 3 PageID #: 8



                                              -3-


                                   KEN NUNN LAW OFFICE


                                   BY:   s/ Bradford J. Smith
                                         Bradford    J.   Smith, #22783-47
                                         KEN NUNN LAW OFFICE
                                         104 South Franklin Road
                                         Bloomington, IN 47404
                                         Phone: (812) 332-9451
                                         Fax: (812) 33 1-5321
                                         E-mail:    brads@kennunn.com




Bradford   J.   Smith, #22783-47
Ken Nunn Law Ofﬁce
104 South Franklin Road
Bloomington, IN 47404
Telephone: 8 12-332-9451
Fax Number:       8 12-33 1-5321
Attorney for Plaintiff
